Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5, 8-9, 11-14, 17, 19, 21, 23-25, 28 and 31 are pending. 

Claims 17, 23-25, 28 and 31 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 1-2, 5, 8-9, 11-14, 19 and 21, drawn to a particular cell comprising a particular antigen receptor (CAR), wherein the ceil is a marrow infiltrating lymphocyte (MIL), the CAR comprises an extracellular domain that can bind a particular ligand and the CAR comprises an intracellular domain that can initiate an intracellular signaling cascade that read on mesothelin, are being acted upon in this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 was filed after the mailing date of the Non-Final Office on September 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Rejections Withdrawn
The rejection of claims 14-16 on the judicially-created basis that it contains an improper Markush grouping is withdrawn in light of the claims amendment. 
Declaration of Kimberly A. Noonan under 37 CFR 1.130(a) filed on December 10, 2020 is sufficient to overcome the rejection of claims 1-2, 5, 8-9, 13-16 and 19-21 under 35 U.S.C. 103 based on Noonan (Science translational medicine 7(288): 1-14, published May 20, 2015; PTO 1449).
The declaration demonstrates that the disclosure of Noonan was invented by joint inventors of the application.

Since the Noonan reference is no longer available as prior art, the rejection of claims 1, 2, 5, 9, 13 and 20 under 35 U.S.C. 103 as being unpatentable over Barber et al (J Immunology 180: 72-78, 2008; PTO 892) in view of Noonan (Science translational medicine 7(288): 1-14, published May 20, 2015; PTO 1449) is hereby withdrawn. 

Since the Noonan reference is no longer available as prior art, the rejection of claims 1, 2, 5, 8, 9, 13-16, 19, 20 and 21 under 35 U.S.C. 103 as being unpatentable over WO2013/063419 (Scholler hereafter, published May 2, 2013, now US Pat No 9,272,002; PTO 892) in view of Noonan (of record, Science translational medicine 7(288): 1-14, published May 20, 2015; PTO 1449) is hereby withdrawn. 


Since the Noonan reference is no longer available as prior art, the rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over WO2013/063419 (Seholier hereafter, published May 2, 2013, now US Pat No 9,272,002; PTO 892) in view of Noonan (of record, Science translational medicine 7(288): 1-14, published May 20, 2015; PTO 1449) as applied to claims 1,2, 5, 8, 9, 13-16, 19, 20 and 21 mentioned above and further in view of Gschweng et al (Immunol Rev 257(1): 237-249, January 2014; PT O 892) as evidenced by Noonan (Cancer Res 65 (5): 2025-2034, 2005; PTO 892) is hereby withdrawn. 


New ground of objection and rejection necessitated by the amendment filed December 10, 2020

Claim Objections
Claims 2, 5, 8, 9, 11, 12, 13, 14 and 19 are objected to because of the following informalities: the preamble “The cell” is inconsistent with the preamble “marrow infiltrating lymphocyte” of claim 1. 
Amending the preamble of claims 2, 5, 8, 9, 11, 12, 13 and 19 to recite “The marrow infiltrating lymphocyte” would obviate this objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2, 5, 8, 9, 11 and 12 recite the limitation "the cell" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Amending claims 2, 5, 8, 9, 11 and 12 to recite “the lymphocyte” would obviate this rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 1-2, 5, 8-9, 11-14, 19 and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is New Matter.
The recitation of “…the CAR comprises an extracellular domain selected from CD19 or CD38, that can bind a ligand, and a transmembrane domain selected from …a 4-1BB costimulatory molecule” in amended claim 1 has no support in the specification and the claims as originally filed.  
The specification discloses:
[0066] Provided herein are chimeric antigen receptors (CARs) comprise an extracellular and intracellular domain. The extracellular domain comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The intracellular domain or otherwise the cytoplasmic domain may comprise a costimulatory signaling region and/or a portion of a .zeta. chain. The costimulatory signaling region refers to a portion of the CAR comprising the intracellular domain of a costimulatory molecule. Costimulatory molecules are cell surface molecules other than antigens receptors or their ligands that are required for an efficient response of lymphocytes to antigen. 
 [0068] In some embodiments, the CAR comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The choice of moiety depends upon the type and number of ligands that define the surface of a target cell. For example, the antigen-binding domain may be chosen to recognize a ligand that acts as a cell surface marker on target cells associated with a particular disease state. Thus, examples of cell surface markers that may act as ligands for the antigen-binding domain in a CAR include those associated with viral, bacterial, and parasitic infections, autoimmune disease, and cancer cells. For example, the ligand may be the protein of a bacterium, virus, or parasite. Similarly, the ligand may be a protein that is upregulated on the surface of a cancer cell. 
[0069] In some embodiments, a CAR can be engineered to target a tumor antigen of interest by way of engineering a desired antigen-binding moiety that specifically binds to an antigen on a tumor cell.
[0074] In a some embodiments, the antigen-binding moiety portion of the CAR targets an antigen that includes but is not limited to CD19, CD20, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, MAGE A3 TCR, and the like. 
[0075] Depending on the desired antigen to be targeted, a CAR can be engineered to include the appropriate antigen bind moiety that is specific to the desired antigen target. For example, if CD19 is the 

The specification exemplifies marrow infiltrating lymphocyte (MIL) expressing a chimeric antigen receptor (CAR), wherein the CAR comprises the extracellular domain of CD19, the specification exemplifies marrow infiltrating lymphocyte (MIL) expressing a chimeric antigen receptor (CAR), wherein the CAR comprises the extracellular domain of CD38, the transmembrane domain of CD8, and the intracellular domains of CD3.zeta. and 4-1BB, see example 2.  
However, neither the specification nor the art teaches the CAR comprises an extracellular domain from CD19 or CD38 can bind any ligand (claim 1) or any ligand such as mesothelin (claim 14). 
For example, Deaglio (newly cited, J Immunology 160(1): 395-402, 1998; PTO 892) teaches Human CD38 (ADP-ribosyl cyclase) is a counter-receptor of CD31 (ligand), an Ig superfamily member, that expressed on human endothelial cells (HUVEC).  Further, CD38+ is also expressed on cancer cells, see abstract, in particular.  It is not clear how a marrow infiltrating lymphocyte comprises a chimeric antigen receptor that comprises an extracellular domain from CD19 or CD38 can bind any ligand or mesothelin expressed on cancer cells. 
Even assuming the extracellular domain of the CAR comprises a single-chain variable domain antibody (scFv, claim 19), neither the art nor the specification teaches scFv antibody that binds to CD19 or CD38 can bind to any ligand (claim 19) or any mesothelin (claim 14) expressed on cancer cells. 

 Regarding the transmembrane domain selected from 4-1BB co-stimulatory molecule, the specification discloses:
[0080] The transmembrane domain may be derived either from a natural source or the transmembrane domain may be designed (e.g., from a stretch of 18 to 30 hydrophobic amino acids, such as alanine, valine, leucine, and isoleucine, which form an .alpha.-helix). Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. Transmembrane regions of particular use may be derived from (i.e., comprise at least the transmembrane region(s) of) the .alpha., .beta., or .zeta. chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CDS, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, or CD154.

from 4-1BB is a costimulatory molecule as amended. 

Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive. 
Applicants’ position is that claim 1 has been amended to recite a MIL comprising CAR domains specifically indicated in the Office Action to be enabled and adequately described. Applicants make this amendment without prejudice for pursuing the canceled subject matter in another application. 

In response, amended Claim 1 recites a marrow infiltrating lymphocyte (“MIL”) cell comprising a chimeric antigen receptor ("CAR"), wherein:
the CAR comprises an extracellular domain selected from CD19 or CD38, that can bind a ligand; and a transmembrane domain selected from CD 19 or a 4-IBB co-stimulatory molecule, and a CD3ζ intracellular domain. 
Dependent Claim 13 encompasses the cell of claim 1, wherein the ligand is any molecule expressed oil a neoplastic cell.
Dependent Claim 14 encompasses the cell of claim I, wherein the ligand is mesothelin. 
Dependent Claim 19 encompasses the cell of claim 1, wherein the extracellular domain of the CAR comprises any single-chain variable fragment (“scFv”) domain.
The recitation of “…the CAR comprises an extracellular domain selected from CD19 or CD38, that can bind a ligand, and a transmembrane domain selected from …or a 4-1BB costimulatory molecule” in amended claim 1 has no support in the specification and the claims as originally filed.  
Regarding the extracellular domain, the specification discloses:
[0066] Provided herein are chimeric antigen receptors (CARs) comprising an extracellular and intracellular domain. The extracellular domain comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The intracellular domain or otherwise the cytoplasmic domain may comprise a costimulatory signaling region and/or a portion of a .zeta. chain. The costimulatory signaling region refers to a portion of the CAR comprising the intracellular domain of a costimulatory molecule. Costimulatory molecules are cell surface molecules other than antigens receptors or their ligands that are required for an efficient response of lymphocytes to antigen. 
 [0068] In some embodiments, the CAR comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The choice of moiety depends upon the type and number of ligands that define the surface of a target cell. For example, the antigen-binding domain may be chosen to recognize a ligand that acts as a cell surface marker on target cells associated with a particular disease state. Thus, examples of cell surface markers that may act as ligands for the antigen-binding domain in a CAR include those associated with viral, bacterial, and parasitic infections, autoimmune disease, and cancer cells. For example, the ligand may be the protein of a bacterium, virus, or parasite. Similarly, the ligand may be a protein that is upregulated on the surface of a cancer cell. 
[0069] In some embodiments, a CAR can be engineered to target a tumor antigen of interest by way of engineering a desired antigen-binding moiety that specifically binds to an antigen on a tumor cell.
[0074] In a some embodiments, the antigen-binding moiety portion of the CAR targets an antigen that includes but is not limited to CD19, CD20, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, MAGE A3 TCR, and the like. 
[0075] Depending on the desired antigen to be targeted, a CAR can be engineered to include the appropriate antigen bind moiety that is specific to the desired antigen target. For example, if CD19 is the desired antigen that is to be targeted, an antibody for CD19 can be used as the antigen bind moiety for incorporation into the CAR. Thus, in some embodiments, the antigen-binding moiety portion of the CAR targets CD19. 

The specification exemplifies marrow infiltrating lymphocyte (MIL) expressing a chimeric antigen receptor (CAR), wherein the CAR comprises the extracellular domain of CD19, the specification exemplifies marrow infiltrating lymphocyte (MIL) expressing a chimeric antigen receptor (CAR), wherein the CAR comprises the extracellular domain of CD38, the transmembrane domain of CD8, and the intracellular domains of CD3.zeta. and 4-1BB, see example 2.  
However, neither the specification nor the art teaches the MIL comprising a chimeric antigen receptor (CAR) that comprises an extracellular domain from CD19 or CD38 can bind any ligand (claim 1) or any ligand such as mesothelin (claim 14). 
For example, Deaglio (newly cited, J Immunology 160(1): 395-402, 1998; PTO 892) teaches Human CD38 (ADP-ribosyl cyclase) is a counter-receptor of CD31 (ligand), an Ig superfamily member, that expressed on human endothelial cells (HUVEC).  Further, CD38+ is also expressed on cancer cells, 
Even assuming the extracellular domain of the CAR is a single-chain variable domain antibody (scFv, claim 19), again, neither the art nor the specification teaches scFv antibody that binds to CD19 or CD38 can bind to any ligand (claim 19) or any mesothelin expressed on cancer cells. 

 Regarding the transmembrane domain selected from CD19 or 4-1BB co-stimulatory molecule, the specification discloses:
[0080] The transmembrane domain may be derived either from a natural source or the transmembrane domain may be designed (e.g., from a stretch of 18 to 30 hydrophobic amino acids, such as alanine, valine, leucine, and isoleucine, which form an .alpha.-helix). Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. Transmembrane regions of particular use may be derived from (i.e., comprise at least the transmembrane region(s) of) the .alpha., .beta., or .zeta. chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CDS, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, or CD154.

However, the specification does not disclose transmembrane domain from 4-1BB is a costimulatory molecule.  
As such, the amendment to claim 1 raises the issue of new matter.  

Claims 1-2, 5, 8-9, 11-14, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a marrow infiltrating lymphocyte (MIL) comprising a chimeric antigen receptor (CAR) wherein the CAR comprises a scFv antigen-binding domain that binds to the extracellular domain of CD19 or CD38, a transmembrane domain of CD19 or CD8, and one or more intracellular domains selected from the group consisting of 4-1BB and CD3ζ and (2) The marrow infiltrating lymphocyte (MIL) above wherein the lymphocyte is CD3+, CD4+, CD8+ or a combination thereof, (3) The marrow infiltrating lymphocyte (MIL) above wherein the lymphocyte is CD45RO+, CD62L+ or CXCR4+, (4) The marrow infiltrating , does not reasonably provide enablement for any cell comprising any chimeric antigen receptor (CAR) as set forth in claims 1-2, 5, 8-9, 11-14, 19 and 21 that can bind any ligand or mesothelin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by tire board in Ex parte Forman. They include (1) the quantity of experimentation necessary. (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.'’
Claim 1 encompasses any marrow infiltrating lymphocyte (“MIL”) cell comprising a chimeric antigen receptor ("CAR"), wherein:
the CAR comprises an extracellular domain selected from CD19 or CD38, that can bind a ligand; and a transmembrane domain selected from CD 19 or a 4-IBB co-stimulatory molecule, and a CD3ζ intracellular domain. 
Claim 2 encompasses the cell of claim 1, wherein the cell is CD3+, CD4+, CD8+, or any combination thereof.
Claim 5 encompasses the cell of claim 1, wherein the cell is CD45RO+, CD62L+, or CXCR4+. 
Claim 8 encompasses the cell of claim 1, wherein the cell is 4-1BB+. 
Claim 9 encompasses the cell of claim 1, wherein the cell is interferon y+ and/or is CD138+. 

Claim 12 encompasses the cell of claim 1, wherein the cell is CD34-.
Claim 13 encompasses the cell of claim 1, wherein the ligand is any molecule expressed oil a neoplastic cell.
Claim 14 encompasses the cell of claim I, wherein the ligand is mesothelin. 
Claim 19 encompasses the cell of claim 1, wherein the extracellular domain of the CAR comprises any single-chain variable fragment (“scFv”) domain.
Claim. 20 encompasses tire cell of claim. 1, wherein the intracellular domain of the CAR comprises the intracellular signaling domain of €133(2 4-1BB. and/or CD28.
Claim 21 encompasses a method of inhibiting the growth of any neoplastic cell in any subject, comprising administering the subject the cell of claim 1. 
Regarding the extracellular domain, the specification discloses:
[0066] Provided herein are chimeric antigen receptors (CARs) comprising an extracellular and intracellular domain. The extracellular domain comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The intracellular domain or otherwise the cytoplasmic domain may comprise a costimulatory signaling region and/or a portion of a .zeta. chain. The costimulatory signaling region refers to a portion of the CAR comprising the intracellular domain of a costimulatory molecule. Costimulatory molecules are cell surface molecules other than antigens receptors or their ligands that are required for an efficient response of lymphocytes to antigen. 
 [0068] In some embodiments, the CAR comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The choice of moiety depends upon the type and number of ligands that define the surface of a target cell. For example, the antigen-binding domain may be chosen to recognize a ligand that acts as a cell surface marker on target cells associated with a particular disease state. Thus, examples of cell surface markers that may act as ligands for the antigen-binding domain in a CAR include those associated with viral, bacterial, and parasitic infections, autoimmune disease, and cancer cells. For example, the ligand may be the protein of a bacterium, virus, or parasite. Similarly, the ligand may be a protein that is upregulated on the surface of a cancer cell. 
[0069] In some embodiments, a CAR can be engineered to target a tumor antigen of interest by way of engineering a desired antigen-binding moiety that specifically binds to an antigen on a tumor cell.
[0074] In a some embodiments, the antigen-binding moiety portion of the CAR targets an antigen that includes but is not limited to CD19, CD20, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, MAGE A3 TCR, and the like. 
[0075] Depending on the desired antigen to be targeted, a CAR can be engineered to include the appropriate antigen bind moiety that is specific to the desired antigen target. For example, if CD19 is the desired antigen that is to be targeted, an antibody for CD19 can be used as the antigen bind moiety for incorporation into the CAR. Thus, in some embodiments, the antigen-binding moiety portion of the CAR targets CD19. 

However, neither the specification nor the art teaches the CAR comprises an extracellular domain from CD19 or CD38 can bind any ligand (claim 1) or any ligand such as mesothelin (claim 14). 
For example, Deaglio (newly cited, J Immunology 160(1): 395-402, 1998; PTO 892) teaches Human CD38 (ADP-ribosyl cyclase) is a counter-receptor of CD31 (ligand), an Ig superfamily member, that expressed on human endothelial cells (HUVEC).  Further, CD38+ is also expressed on cancer cells, see abstract, in particular.  It is not clear how a marrow infiltrating lymphocyte comprises a chimeric antigen receptor that comprises an extracellular domain from CD19 or CD38 can bind any ligand or mesothelin expressed on cancer cells. 
Even assuming the extracellular domain of the CAR comprises a single-chain variable domain antibody (scFv, claim 19), neither the art nor the specification teaches scFv antibody that binds to CD19 or CD38 can bind to any ligand (claim 19) or any mesothelin (claim 14) expressed on cancer cells. There are no working examples.  

 Regarding the transmembrane domain selected from 4-1BB co-stimulatory molecule (claim 1), the specification discloses:
[0080] The transmembrane domain may be derived either from a natural source or the transmembrane domain may be designed (e.g., from a stretch of 18 to 30 hydrophobic amino acids, such as alanine, valine, leucine, and isoleucine, which form an .alpha.-helix). Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. Transmembrane regions of particular use may be derived from (i.e., comprise at least the transmembrane region(s) of) the .alpha., .beta., or .zeta. chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CDS, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, or CD154.

from 4-1BB co-stimulatory molecule.   The specification discloses 4-1BB is a costimulatory molecule.  
At the time of filing, it is known in the art that the choice of tumor restricted target antigen on cancer cell is crucial for any immunotherapy.
For example, Sadelain (of record, Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.
Even assuming the “extracellular domain” encompassed by the claimed marrow infiltrating lymphocyte is a single chain antibody that binds to mesothelin (elected species), the specification does not teach the structure, i.e., heavy chain variable domain (VH) and light chain variable domain (VL) or the six CDRs of any antibody that bind to any mesothelin. There are no working examples.
The state of the art is such that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Similarly, Edwards et al (of record, J Mol Biol 2003 Nov 14:334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 
The scope of the claims must bear a reasonable correlation with fee scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Deaglio, Sadelain, Lloyd and Edwards, the lack of specific guidance and in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive. 
Applicants’ position is that claim 1 has been amended to recite a MIL comprising CAR domains specifically indicated in the Office Action to be enabled and adequately described. Applicants make this amendment without prejudice for pursuing the canceled subject matter in another application. 

In response, amended Claim 1 recites a marrow infiltrating lymphocyte (“MIL”) cell comprising a chimeric antigen receptor ("CAR"), wherein:
that can bind a ligand; and a transmembrane domain selected from CD 19 or a 4-IBB co-stimulatory molecule, and a CD3ζ intracellular domain. 
Dependent Claim 13 encompasses the cell of claim 1, wherein the ligand is any molecule expressed on a neoplastic cell.
Dependent Claim 14 encompasses the cell of claim I, wherein the ligand is mesothelin. 
Dependent Claim 19 encompasses the cell of claim 1, wherein the extracellular domain of the CAR comprises any single-chain variable fragment (“scFv”) domain.
Regarding the extracellular domain, the specification discloses:
[0066] Provided herein are chimeric antigen receptors (CARs) comprising an extracellular and intracellular domain. The extracellular domain comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The intracellular domain or otherwise the cytoplasmic domain may comprise a costimulatory signaling region and/or a portion of a .zeta. chain. The costimulatory signaling region refers to a portion of the CAR comprising the intracellular domain of a costimulatory molecule. Costimulatory molecules are cell surface molecules other than antigens receptors or their ligands that are required for an efficient response of lymphocytes to antigen. 
 [0068] In some embodiments, the CAR comprises a target-specific binding element otherwise referred to as an antigen-binding moiety. The choice of moiety depends upon the type and number of ligands that define the surface of a target cell. For example, the antigen-binding domain may be chosen to recognize a ligand that acts as a cell surface marker on target cells associated with a particular disease state. Thus, examples of cell surface markers that may act as ligands for the antigen-binding domain in a CAR include those associated with viral, bacterial, and parasitic infections, autoimmune disease, and cancer cells. For example, the ligand may be the protein of a bacterium, virus, or parasite. Similarly, the ligand may be a protein that is upregulated on the surface of a cancer cell. 
[0069] In some embodiments, a CAR can be engineered to target a tumor antigen of interest by way of engineering a desired antigen-binding moiety that specifically binds to an antigen on a tumor cell.
[0074] In a some embodiments, the antigen-binding moiety portion of the CAR targets an antigen that includes but is not limited to CD19, CD20, CD22, ROR1, Mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, MY-ESO-1 TCR, MAGE A3 TCR, and the like. 
[0075] Depending on the desired antigen to be targeted, a CAR can be engineered to include the appropriate antigen bind moiety that is specific to the desired antigen target. For example, if CD19 is the desired antigen that is to be targeted, an antibody for CD19 can be used as the antigen bind moiety for incorporation into the CAR. Thus, in some embodiments, the antigen-binding moiety portion of the CAR targets CD19. 
The specification exemplifies marrow infiltrating lymphocyte (MIL) expressing a chimeric antigen receptor (CAR), wherein the CAR comprises the extracellular domain of CD19, see Example 1. The specification also exemplifies marrow infiltrating lymphocyte (MIL) expressing a chimeric antigen 
However, neither the specification nor the art teaches the CAR comprises an extracellular domain from CD19 or CD38 can bind any ligand (claim 1) or any ligand such as mesothelin (claim 14). 
For example, Deaglio (newly cited, J Immunology 160(1): 395-402, 1998; PTO 892) teaches Human CD38 (ADP-ribosyl cyclase) is a counter-receptor of CD31 (ligand), an Ig superfamily member, that expressed on human endothelial cells (HUVEC).  Further, CD38+ is also expressed on cancer cells, see abstract, in particular.  It is not clear how a marrow infiltrating lymphocyte comprises a chimeric antigen receptor that comprises an extracellular domain from CD19 or CD38 can bind any ligand or mesothelin expressed on cancer cells. 
Even assuming the extracellular domain of the CAR comprises a single-chain variable domain antibody (scFv, claim 19), neither the art nor the specification teaches scFv antibody that binds to CD19 or CD38 can bind to any ligand (claim 19) or mesothelin expressed on cancer cells. There are no working examples.   It is unpredictable the marrow infiltrating lymphocyte comprises chimeric antigen receptor wherein the CAR comprises extracellular domain from any CD19 or any CD38 can bind any ligand such as mesothelin on cancer cells for treating cancer in the specification as filed.  
 Regarding the transmembrane domain selected from 4-1BB co-stimulatory molecule, the specification discloses:
[0080] The transmembrane domain may be derived either from a natural source or the transmembrane domain may be designed (e.g., from a stretch of 18 to 30 hydrophobic amino acids, such as alanine, valine, leucine, and isoleucine, which form an .alpha.-helix). Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. Transmembrane regions of particular use may be derived from (i.e., comprise at least the transmembrane region(s) of) the .alpha., .beta., or .zeta. chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CDS, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, or CD154.

However, the specification does not teach transmembrane domain selected from 4-1BB co-stimulatory molecule.   The specification discloses 4-1BB is the intracellular signaling domain (aka costimulatory molecule), see p. 12, and line 32-33.
. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG HUYNH/             Primary Examiner, Art Unit 1644